Case 4:20-cv-00896-ALM-KPJ Document 5-5 Filed 11/25/20 Page 1 of 4 PageID #: 40




                                             Exhibit E




                          LUMPLAINT AND REQUEST FOR PUNITIVE D4MAr;FS a i
                      PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                               -20-
Case 4:20-cv-00896-ALM-KPJ Document 5-5 Filed 11/25/20 Page 2 of 4 PageID #: 41




    1       Carolyn Everson caroiyn@.fb-corr!?                                                                                                        V d, Oc? 21, 6:48 AM
            to Meghan. Conrad, me »
   2        Hi
            Looking into it as we speak. Meg, my business lead and Conrad will be on Ibis as well
   3        So sorry this happene hoping for some resolution.
            c

   4
   5        Conrad Gibson                                     cfgdfb.com? Wed                                           Oct 21,6:31 AM 5
            to ms t

   6        Carolyn an Meg to BCC

            Hi ichael, I gel sta ted on this right away. Can you please advise t e email address that was as ociate ith the disabled Face ock account?
   7        Cheers,
            Conrad
   8
            Conrad Gibson
            Global Business Group
   9        225 Paik Avenue Souih, 10th oof, Ne York, NY 10003
            Faeebook | Mobile +1.901.485.2634 | Email cfqd lfb.com

  10
                  On Oct 21,2020, at 7:18 AM, Carol n Everson <carofYn@f .co > wrote;

  11
  12
            Conra                   Gibson *rcfg fb-com> We . Oct 21,8:47 AM +».
            to me
  13        Thanks, Michael! Ill be In touch once I have an update fro t e account team.


  14        Conra Gibson
            Global Business Group
            225 Par Avenue South, 1De' floor. New York, NY 10 3
  15        Facebock f Mobile *1.901. 85,2634 j Email cfoi@fb.com

            PACEBOOK
  16
  17
            Conrad Gibson <cfgSfb,com> Wed, Oct 21,4:51 PM                                                                                                                   »
  18        tome »
            Carolyn and eg to BCC

  19        Hi Michael! No updates just yet but I can assure you the team is wor ing on th s and HI revert back as soon as I have additional information.


  20        Cheers,
            Conra


  21        Conrad Gibson
            Global Business Group
            225 Park venue South, K 1 floor. Ne York. NY 0003
  22        Facebock | Mobi e * 1.901.485.2$34 | Enrafl cfq@fb.com

            FACEBOCK
  23
  24
  25
  26
  27
  28

                                                 COMPLAINT AND REQUEST FOR PU ITIVE DAMAGES, A D
                                          PLAINTIFF S EQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                           -21 -
Case 4:20-cv-00896-ALM-KPJ Document 5-5 Filed 11/25/20 Page 3 of 4 PageID #: 42




    1       Conrad Gibson <cfg@fb.com>                                                                                                                    Fri, Oct Z3.11 22 HA
            to Meghan me, Carol n
   2        Hi Michael,


            Apologies for the delay as I worke with our team on your request. I heard back this morning and it seems that your accounts were disabled permanently and, due to policy
   3        guidelines, they are unable to share why the accounts we e deactivate . I am so sorry t is happene to you. I as ed for more information, but they were unable to share ith me. I
            wish I could give ou a better explanation, but unfortunately we have these rules in place to prot ct a user's privacy. I know that you had a lot of photos saved to your accounts that
   4        you wanted to access. They p o ide me wit the following info ation on how to request data from a do e account


            *We can learn about what kinds of data are available to him, a d how to access it, via the following finks. If h is slifl having issues ac ssing his data, ha can also conta t us
   5        thr ugh these links an we'd be happy t a sist further:


   6         https:fnww.facebo .com/heip/contac 1802378S5820953
             https /hotQ.instiK?rem.com./contacy5055359?3176353 *

   7        Also attach d is a screenshot showing the steps he can lake to req e t data f r th accounts using the links above."


   8        Again. 1 a so sorry t is appened to your accounts. If t ere is anyt ing else please let me kno .

            Cheers,
   9        Conra


  10        Csnrad Gibson
            Executive Assistant to Carol n Everson | CScbs? Business Group


  11
  12
  13
                                  ~ar
  14
  15        Conra                   Gibson <c(g ftx om                                                Oct 23,2020,2:02 P.M fa                                                             s *
            tome

  16        Hi Michael,

            I am checking on a new n as well as your second question. Ill circle back ith an up ate ASAP.
  17
  18
            Conrad Gibson <cfgf±fb co                                                                    * Oct 24,2020,9:39 AM                                                                  j
            to Meghan, Carolyn, me, Conrad *
  19        Hi Michael,


  20        Apologies, t ese links below are active (the ori inal link had a space on the end that was direding you to the error page):

               • FB Link: https7Aw v.faceboQk.com/hcIp/contact/180237885820953
  21           • IG Link: hltps://help.tn5taqrain.comi contact/5Q5535973176353

            R g rding an appeal, information shoul ave been emaile to the email a dress associate with t e accounts with instructions to appeal t is ecision. You c n also tind t at
  22        information here as well: Help Center resources . Apologies again, but I as not given an spedfic infor ation as to wh the account as isabled as they do not share this
            information to protect user privacy.

  23        Cheers,
            Conrad

  24        Conrad Gibson
            Executive Assistant to Carol n Everson {Global Business Group

  25        225 Park Avenue South, t :*OOT. New York, W10003
            Face book J Mobile H.901.455.2834 (Email cfq@lb.cam


  26        FACEBOOK

  27
  28

                                                  COMPLAINT .AND REQUEST FOR PUNITIVE DAMAGES, AND
                                          PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                             -22 -
Case 4:20-cv-00896-ALM-KPJ Document 5-5 Filed 11/25/20 Page 4 of 4 PageID #: 43




   1        Conra                           Gibson                            Oct               2-          ,2         20,11:                        5          M
            t me, Meghan, Csrclyn
   2        Sorry about that, Mi itael. The information in the he!p center will have the same information that would have been in the email. You can find it here: Help Center resources •


   3
            : Got it. No ©fries. ; T ank you
   4
   5
               ¦ Reply < s Repl all                    Forward

   6   I



   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                                          PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                           -23 -
